

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT


This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (the “Amendment”), is made as of
April 24, 2008, by and between JDCO, Inc., a California corporation
(“Corporation”), and Ronald Sands (“Executive”).


WHEREAS, the Corporation and Executive entered into an Employment Agreement
dated as of November 27, 2006 (the “Employment Agreement”);
 
WHEREAS, the Corporation desires to appoint Executive as Chief Operating Officer
of the Company and amend certain provisions of the Employment Agreement;
 
WHEREAS, capitalized terms not defined herein shall have the meanings set forth
in the Employment Agreement.
 
NOW, THEREFORE, the parties hereto intending to be legally bound hereby and upon
receipt of other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, do hereby agree as follows:
 
1. Section 1 of the Employment Agreement is hereby amended and restated in its
entirety as follows:


“Section 1   Duties.
 
During the term of this Agreement, the Executive agrees to be employed by the
Corporation to serve as Secretary, Chief Financial Officer, and Chief Operating
Officer, and the Corporation agrees to employ and retain the Executive in such
capacities. In such capacity, the Executive shall render such managerial,
administrative and other services associated with or incident to the development
of a franchise program and sales and shall perform such other duties and
responsibilities for the Corporation as the Corporation may reasonably require,
consistent with such position. The Executive shall devote a substantial portion
of his business time, energy and skill to the affairs of the Corporation and the
Executive shall report to the Corporation's Chief Executive Officer.
 
In the event that the Corporation changes the Executive's title, working
conditions or specifies duties so that the Executive's powers and duties are
diminished or reduced, or include powers, duties or working conditions which are
not generally consistent with his duties, or if the Corporation changes the
reporting relationship so that the Executive reports to another officer or
employee, other than the Corporation's Chief Executive Officer, then at any time
thereafter, at the Executive's option and upon thirty days notice, and provided
that such changes shall not have been rescinded or corrected to the reasonable
satisfaction of the Executive within said thirty day period, the Executive shall
have the right to terminate the employment relationship, and in such event, the
employment shall be deemed to have been terminated by the Corporation without
cause.”
 
2. Agreement Remains in Full Force and Effect. Except as specifically set forth
in this Amendment, all of the terms and conditions of the Employment Agreement
shall remain in full force and effect.
 

--------------------------------------------------------------------------------


3. Amendments. No amendment, modification, termination or waiver of this
Amendment shall be valid or effective, unless in writing and signed by the
parties to this Amendment. Any such amendment, modification or waiver shall be
binding upon each of the parties hereto. This Amendment and the Employment
Agreement shall be read together as a single, integrated agreement.
 
4. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
[SIGNATURE PAGE TO FOLLOW]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment No. 1 to Employment Agreement is executed as
of the day and year first above written.
 

       
CORPORATION:
     
JDCO, INC.
 
   
   
    By:   /s/ Michael Binninger   Name: Michael Binninger   Title: Chief
Executive Officer

 

       
EXECUTIVE:
 
   
   
      /s/ Ronald Sands  
Ronald Sands
 
 
   

 

--------------------------------------------------------------------------------




 

